PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823,239
Filing Date: 27 Nov 2017
Appellant(s): Promontory Financial Group LLC



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hovor et al (US 2016/0065599) in view of Parikh et al (US 2016/0232159). 
	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hovor et al (US 2016/0065599) in view of Parikh et al (US 2016/0232159) and Goris et al (US 2017/0242907).
(2) Response to Argument
	The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
	On pages 8-9, Appellant alleges that for the limitations of:
partitioning, by the data processing system, the unstructured data into logical segments based on satisfaction of the logical segment criteria, the logical segments are representative of one or more jurisdictions in which the unstructured data is applied,
and generating, based on the logical segments, respective links that link files from a repository to the unstructured data
the Examiner's two cited passages as to these two different limitations do not include a common teaching. Consequently, the Examiner's two cited passages cannot teach the limitations at issue.
Examiner respectfully disagrees, the two cited passages have a common teaching of the processing of the unstructured and structured data (see [0066] of Hovor and [0043] of Parikh).
Appellant further argues that Hovor does not disclose links that are based on the logical segments in generating limitation.
and generating, based on the logical segments, respective links that link files from a repository to the unstructured data
Examiner respectfully disagrees. Hovor discloses in [0127] The process divides the text into sentences (606). For instance, the parser determines the logical segments in the text, such as words, sentences, and paragraphs. Then after this step, the process determines patterns using the logical segments, continuing with the process, the process determines intelligence types based off the patterns, and data constructs are then created for the specific intelligence types and links are created to other data constructs that refer to similar intelligence types. All of these steps come after the step of generating the logical segments and due to the claim reciting the term “based” there is no time requirement to when the links are needed to be made. Therefore Hovor’s logical segments in [0127] corresponds to the claimed logical segments and the links between the data constructs in [0067] is generated based on the logical segments. 
Examiner argued that the rules or rule sets seen in Parikh are interpreted to read on the one or more policy and guidance files as seen in the previous office action mailed on 09/20/2021. Applicant argues in part that the limitation of “respective links that link one or more policy and guidance files from a repository to the unstructured data and wherein the one or more policy and guidance files from the repository correspond to the unstructured data”, the Examiner respectfully disagrees. Parikh teaches the limitation as previously explained in the previous office action mailed on 09/20/2021. Parikh teaches the claimed limitation, the natural language text as disclosed in the cited section of Parikh seen in the current rejection is the unstructured data described in the limitation (see paragraph 0043 of Parikh: Analysis of the data may include, for example, mining the data for natural language text by transposing words and Phrases in unstructured data into numerical values or scores that can be linked with structured data (e.g., rules or rule sets) stored in the various rule databases) . The natural language text is then linked to rules or rule sets stored in the various rule databases, resulting in teaching the claimed invention. Applicant argues that the Examiner did not assert this teaching in the previous action. Examiner disagrees due to the cited portion was relied on to teach the entire claim limitation. For clarity purposes, the Examiner has already clearly equated the rules and rule sets to policy and guidance files in the current rejection. Applicant argues that the linking disclosed in Parikh is done by transposing words and phrases in the unstructured data into numerical values or scores that is linked to the rule or rule sets is not linking the “unstructured data” as recited in claim 1 and 7, the numerical values are directly from the unstructured data therefore disclosing the claimed invention. The limitation seen in claim 1 and 7 further states that ”wherein the one or more policy and guidance files from the repository correspond to the unstructured data”. The rule or rule sets in Parikh are linked to the numerical values that is a transpose of the unstructured data, therefore closely reading on the requirement for the policy and guidance files to correspond with the unstructured data.  Applicant further argues that the rules or rule set is logic and not a file. Rule or rule sets are equivalently structured data and cannot be interpreted as mere logic (see [0043] - or example, mining the data for natural language text by transposing words and phrases in unstructured data into numerical values or scores that can be linked with structured data (e.g., rules or rule sets)). Examiner maintains the current rejection

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
Conferees:

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166

/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                              
                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.